Citation Nr: 0736826	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, including as secondary to the service-connected 
residuals of a lumbar spine injury with degenerative disc 
disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury to the lumbar spine with degenerative 
disc disease, for the period from April 18, 2003 until 
January 31, 2005 ad a 20 percent rating effective from 
January 31, 2005. 

3.  Entitlement to an increased evaluation for residuals of a 
right knee injury with degenerative changes, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased initial evaluation for 
residuals of a left knee injury with traumatic arthritis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 until 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2004 and December 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In a January 2005 statement, the veteran advised the RO that 
he disagreed with rating decisions of April 2004 and December 
2004. Significantly, the veteran had already timely filed a 
Notice of Disagreement concerning the April 2004 decision and 
a Statement of the Case was issued concerning the issues of 
entitlement to an increased evaluation for residuals of a 
lumbar spine injury, residuals of a left knee injury and 
residuals of a right knee injury. In a July 2005 letter, the 
RO advised the veteran that his claims were being closed as 
no Substantive Appeal had been filed. The RO further advised 
that they interpreted the January 2005 statement from the 
veteran to be a new claim for benefits and readjudicated the 
claim.  During the November 2005 RO hearing, the veteran, 
through his representative, argued the January 2005 statement 
should have been considered in lieu of a VA Form 9 
(Substantive Appeal).  Specifically, the representative 
indicated the veteran did not understand what a Form 9 was 
and thought his January 2005 statement would continue the 
existing appeal.

Under 38 U.S.C.A. § 7105(d)(3), even after the agency of 
original jurisdiction closes an appeal, the question as to 
the timeliness or adequacy of a response shall be determined 
by the Board.  Upon reading the January 2005 statement, it is 
clear the veteran continued to disagree with the April 2004 
decision, even after submission of the Statement of the Case 
in September 2004.  Furthermore, the January 2005 statement 
was submitted within the remainder of the one year period 
from the date of the notification of the rating 
determination.  Thus, the January 2005 statement meets the 
time constraints of 38 C.F.R. § 20.302.  As the law requires 
that the Board review all issues reasonably raised from a 
liberal reading, the Board construes the January 2005 
statement as a timely Substantive Appeal. 38 C.F.R. § 20.201; 
see Suttmann v. Brown, 5 Vet. App. 127, 132 (1993), EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

The issues of entitlement to service connection for a 
cervical spine condition, entitlement to an increased initial 
evaluation for residuals of a left knee injury with traumatic 
arthritis and entitlement to a total disability evaluation 
due to individual unemployability are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period from April 18, 2003, until February 24, 
2004, the veteran's residuals of a lumbar spine injury with 
degenerative disc disease was not characterized by limitation 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees or muscles spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis. 

2.  The February 24, 2004 VA examination reflected a combined 
range of motion of the thoracolumbar spine of 115 degrees 
with pain and 155 degrees without pain.

3.  For the period beginning February 24, 2004, veteran's 
residuals of a lumbar spine injury do not manifest with 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine. 

4.  There is no objective evidence of neurological 
disabilities associated with the degenerative disc disease of 
the lumbar spine.

5.  There is no indication the veteran's residuals of a 
lumbar spine injury resulted in incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.

6.  The veteran's right knee is not productive of limitation 
of flexion of the knee to 30 degrees.

7.  The veteran's right knee is not productive of limitation 
of extension of the knee to 10 degrees or slight recurrent 
subluxation or lateral instability.

8.  The veteran's right knee does not manifest with 
ankylosis, or cartilage, semilunar, dislocated with frequent 
episodes of locking pain and effusion in the joint, 
impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of an injury to the lumbar spine with 
degenerative disc disease for the period from April 18, 2003 
until February 24, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5237 (2007).

2. The criteria for a 20 percent evaluation, but no higher, 
for residuals of an injury to the lumbar spine with 
degenerative disc disease for the period from February 24, 
2004 until January 31, 2005 have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5237 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury with degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on February 2004 and September 2005 
that fully addressed all notice elements.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO did not advise the veteran that an effective date for 
the award of benefits will be assigned if an increased 
evaluation is awarded as prescribed by Dingess v. Nicholson.  
Concerning the claims for an increased evaluation for the 
residuals of a lumbar spine injury and residuals of a right 
knee injury, although no notice of the type of evidence 
necessary to assign an effective date was provided, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.   See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As will be explained 
in more detail below, the Board has determined that an 
increased rating is not warranted for the residuals of a 
right knee injury.  Consequently, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying him of the evidence pertinent to 
those elements.  With respect to the claim for an increased 
rating for residuals of a lumbar spine injury, the veteran 
has denied a higher rating prior to February 24, 2004.  
Consequently, no effective date is assigned for that period.  
The Board grants a higher rating to 20 percent effective 
February 24, 2004 for the service-connected lumbar spine.  
The Board finds that the veteran is not prejudiced from this 
assignment of a higher rating.   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and records 
from the Social Security Administration.  The veteran 
submitted VA outpatient treatment records and several lay 
statements in support of his claim.  The veteran was afforded 
VA medical examinations in August 2003, February 2004 and 
July 2005.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Residuals of a Lumbar Spine Injury with Degenerative Disc 
Disease

The RO granted service connection for residuals of a lumbar 
spine injury with degenerative disc disease in an August 2003 
rating decision.  At that time, a 10 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 
and was effective April 18, 2003.  In October 2003, the 
veteran sought an increased evaluation and argued the 10 
percent rating evaluation did not accurately reflect the 
severity of his disability.  The RO granted a 20 percent 
evaluation in a September 2005 rating decision, effective 
from January 31, 2005.  

Applicable law mandates that when an appellant seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal. 
Therefore, given the increased rating which was granted 
during the pendency of the appeal, the present appeal 
consists of two questions: 1) whether an evaluation in excess 
of 10 percent is warranted for the period of April 18, 2003 
to January 31, 2006 (the effective date of the 20 percent 
rating) and 2) whether an evaluation in excess of 20 percent 
is warranted from January 31, 2005 until the present time. 

The veteran's residuals of a lumbar spine injury were 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The Schedule for Rating Criteria indicates that 
disabilities of the spine under Diagnostic Codes 5235 to 5243 
will be evaluated under a General Rating Formula for Diseases 
and Injuries of the Spine.  This General Rating Formula 
assigns evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 10 percent evaluation is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees 
or a combined range of motion of the thoracolumbar spine 
greater than 120 degrees but no greater than 235 degrees or 
muscle spasm, guarding or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is for assignment when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or with a combined 
range of motion not greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  A 40 percent evaluation is for 
assignment when forward flexion of the thoracolumbar spine is 
30 degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine.  

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5243 for evaluation of intervertebral disc syndrome.  
Diagnostic Code 5243 mandates that the condition be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher evaluation.  The 
Formula for Rating Intervertebral Disc Syndrome based on 
Incapacitating Episodes warrants a 10 percent evaluation for 
incapacitating episodes having a duration of at least one 
week but less than two weeks during the past 12 months.  A 20 
percent evaluation is warranted for incapacitating episodes 
of two to four weeks duration.  A 40 percent evaluation is 
warranted for four to six weeks of incapacitating episodes.  
A note following the Diagnostic Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1. 
Note 2 provides for the separate evaluation if intervertebral 
disc syndrome is present in more than one spinal segment if 
the effects are distinct.

The veteran underwent a VA examination in August 2003.  He 
denied hospitalization during the prior year but noted he 
missed a week from work during that time period.  He treated 
with medication.  Clinical examination reflected a normal 
curvature of the lumbar spine.  There was mild discomfort 
associated with palpation over the L4, L5 and S1 areas.  
There was limited range of motion due to pain.  Forward 
flexion was found to 85 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees bilaterally and rotation to 30 
degrees bilaterally.  The veteran's gait was described as 
normal.  The examiner indicated there was no neurological 
deficit of the lower extremities.  The diagnosis was residual 
of injury to the lumbar spine with degenerative disc disease.

An August 2003 Magnetic Resonance Imaging test (MRI) of the 
lumbar spine reflected mild rotatory scoliosis and vertebral 
body spurring throughout the lumbar and lower thoracic spine.  
There was also mild disc space narrowing at L4-5 and L3-4.  
The impression was mild degenerative disc disease throughout 
the lumbar spine and mild rotatory scoliosis. 

During a February 24, 2004 VA examination the veteran 
reported periodic low back pain.  He denied hospitalization 
or prior back surgery but reported that a physician 
authorized an absence from work for three days during the 
prior month.  No other periods of incapacitating episodes 
requiring absence from work during the prior year were 
described.  Clinical examination showed normal curvature of 
the spine.  There was general tenderness with palpation of 
the lumbar vertebrae and over the spinous processes of the 
lumbar spine.  Forward flexion was found to 50 degrees 
without pain and to 70 degrees with pain.  There was 
extension to 5 degrees without pain and to 15 degrees with 
pain.  There was 15 degrees of lateral flexion bilaterally 
without pain and 20 degrees of lateral flexion with pain.  
There was rotation to 15 degrees bilaterally. Knee and ankle 
jerks were intact.  The diagnosis was degenerative disc 
disease of the lumbar spine.

A February 2004 VA outpatient treatment record reflected 
complaints of low back pain that had been exacerbated and 
radiculopathy of the right leg.  There was no loss of bowel 
or bladder control.  The lumbar spine was nontender and no 
masses were noted.  Deep tendon reflexes and strength was 
symmetrical.  The assessment was low back pain exacerbation 
and medication was prescribed.  An April 2004 VA MRI of the 
lumbar spine noted a history of low back pain with 
radiculopathy of the right leg and no loss of bowel or 
bladder control.  The MRI found normal stature and alignment 
of the lumbar vertebrae with mild desiccation and loss of 
height involving the L4-L5 intervertebral disc.  No anterior 
listhesis or pars interarticularis defects were noted.  The 
medullary bone had normal signal characteristics.  The conus 
was grossly unremarkable.  There was no clumping of the nerve 
roots consistent with arachnoiditis.  A minimal disc bulge 
was seen at L5-S1 and the physician indicated this did not 
result in central canal stenosis.  There was mild bilateral 
neural foraminal stenosis but no impingement of the L5 nerve 
root.  The L4-L5 level revealed mild disc bulge and 
ligamentum flavum hypertrophy resulting in mild central canal 
stenosis.  There was mild to moderate bilateral neural 
foraminal stenosis.  No definite impingement of either nerve 
root was identified.  The impression was mild degenerative 
changes involving the lumbar spine without acute disc 
extrusions or bilateral nerve root impingement. 

A May 2004 VA outpatient treatment record noted complaints of 
pain in the right shoulder blade and lumbar spine.  
Medication resulted in no improvement and physical therapy 
appeared to worsen the pain.  The veteran explained the pain 
was exacerbated by lifting the day before.  The deep tendon 
reflexes were symmetrical and strength was symmetrical in all 
extremities.  The assessment was chronic pain secondary to 
degenerative disc disease.  

A June 2004 assessment for Social Security Administration 
benefits purposes concluded with a diagnosis of degenerative 
joint disease of the lumbar spine, no neurologic deficit and 
mild degenerative changes on the April 2004 MRI. 

The veteran underwent another VA examination in July 2005 to 
assess the severity of his back condition.  At that time, he 
complained of pain, worse with movement that extended up the 
back into the neck.  He treated with a transcutaneous 
electrical nerve stimulation (TENS) unit and at the pain 
clinic therapy.  The veteran did not allow significant range 
of motion of the cervical or lumbar spine.  The examiner 
indicated this appeared to be because the veteran was 
apprehensive about causing pain rather than him actually 
having pain.  There was forward flexion of the lumbar spine 
to 45 degrees with pain and backward extension to 10 degrees 
with pain.  There was lateral flexion to 30 degrees 
bilaterally and rotation to 20 degrees bilaterally.  The 
examiner indicated that the veteran's rotation was limited by 
discomfort.  There was no deterioration with repetitive 
motion.  The diagnosis was degenerative lumbosacral disc 
disease.  The examiner explained the veteran reported 
increased pain and limitation of motion with physical 
activity but it was not demonstrable in the examination.  
There was no additional limitation with repetitive use and no 
flare-ups, although there were constant low-grade symptoms.  
No sensory or motor deficits were demonstrated and there were 
no incapacitating episodes during the past 12 months. 

The evidence supports the 10 percent evaluation for the 
period of April 18, 2003 until February 24, 2004.  
Significantly, during this time period, the veteran had 
forward flexion to 85 degrees and a combined range of motion 
of the thoracolumbar spine of 230 degrees.  While an August 
2003 MRI found mild rotatory scoliosis, there was no evidence 
of muscle spasm, guarding or abnormal gait.  Furthermore, the 
MRI noted the condition was rotary, or caused by rotation.  
As such, the scoliosis can not be said to be a result of 
muscle spasm or guarding.  Nor is there evidence of 
incapacitating episodes of at least two weeks duration to 
warrant a 20 percent evaluation under Diagnostic Code 5243.  
The August 2003 VA examination report only reflected a week 
missed from work.  The Board also considered assigning a 
separate evaluation for related neurological disabilities.  
However, the August 2003 VA examination noted no neurological 
deficit of the lower extremities.  Therefore, an increased 
evaluation is not warranted.

As of February 24, 2004, however, the criteria for an 
increased evaluation of 20 percent have been approximated. 
Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).  Although the record demonstrates a 
somewhat varying degree of severity of the lumbar spine 
injury with degenerative joint disease, the benefit of the 
doubt doctrine mandates the granting of a 20 percent rating 
since February 24, 2004.  Specifically, the February 2004 VA 
examination recorded forward flexion of the thoracolumbar 
spine limited to 50 degrees with pain and a total combined 
range of motion of 115 degrees.  Although the examination 
clearly found the veteran had additional motion, this motion 
was described as painful.  As the Board is required to 
consider the effects of pain in determining the appropriate 
disability evaluation, the Board finds that a 20 percent 
evaluation is warranted. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A higher 30 percent evaluation is not warranted as of 
February 2004 or any period thereafter.  Clinical findings 
during this period fail to demonstrate that the residuals of 
a lumbar spine injury manifest with limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
cause favorable ankylosis of the entire thoracolumbar spine.  
In fact, the most recent VA examination performed in July 
2005 clearly demonstrated flexion of the lumbar spine to 45 
degrees, even with the veteran guarding against motion to 
avoid pain.

The Board similarly finds that the veteran is not entitled to 
a higher evaluation under the criteria for intervertebral 
disc syndrome.  The evidence has not demonstrated that the 
veteran's lumbar spine disability has produced any 
incapacitating episodes during the past year.  The record 
reflects the veteran missed work occasionally in the past due 
to back pain.  For example, during the February 2004 VA 
examination the veteran reported missing 3 days of work in 
one month.  The July 2005 VA examination indicated that he 
had discontinued work.  Significantly, there is no indication 
in the medical records that a physician prescribed bed rest 
or that the veteran required treatment by a physician for 
acute signs and symptoms of intervertebral disc syndrome 
during these periods of missed work.   

The Board considered whether an increased evaluation could be 
granted based upon the granting of a separate neurologic 
disability related to the lumbar spine.  In this regard, the 
April 2004 VA MRI described a history of low back pain with 
radiculopathy of the right leg.  Significantly, the 
concluding impression of the April 2004 MRI found no evidence 
of bilateral nerve root impingement.  A prior VA examination 
in February 2004 had described the knee and ankle jerks as 
intact.  The SSA examiner also concluded there was no 
neurologic deficit after reviewing the medical evidence in 
June 2004.  Although the July 2005 VA examination noted 
reflexes of 1+ in the knees and ankles, the examiner 
concluded that there was no sensory or motor deficit.  
Therefore, at best, there are subjective complaints of 
radiculopathy, with no objective findings of slight, 
incomplete paralysis of the sciatic nerve, to warrant a 
separate rating.  Nor is the veteran shown to have any 
associated bowel or bladder impairment that would warrant a 
separate evaluation.   

The evidence reflects the veteran has repeatedly complained 
of pain and limitation of motion associated with his lumbar 
spine disability.  The VA outpatient treatment records 
indicate the veteran has treated with medication, a TENS 
unit, acupuncture and physical therapy.  However, the VA 
examinations have considered the result of painful motion.  
For example, the July 2005 examiner tested the effects of 
repetitive motion and found that repeated motion and fatigue 
did not result in any additional limitation of motion.  
Therefore, as the 20 percent evaluation assigned contemplates 
the effects of the veteran's complaints of pain, fatigue, 
swelling and weakness, an increased evaluation based solely 
on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic 
Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995)

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Residuals of a Right Knee Injury

The RO granted service connection for residuals of a right 
knee injury in an August 2003 rating decision.  At that time, 
a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257.  In October 
2003, the veteran applied for an increased evaluation.  The 
April 2004 rating decision increased the evaluation to 10 
percent under Diagnostic Codes 5010-5260; however, the 
veteran contends the 10 percent rating evaluation does not 
accurately reflect the severity of his disability.  

As noted above, the veteran's residuals of a right knee 
injury were most recently evaluated under Diagnostic Codes 
5010 and 5260.  Diagnostic Code 5010 mandates the claim be 
evaluated as degenerative arthritis.  Diagnostic Code 5003 
for degenerative arthritis evaluates disabilities based on 
the degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
limitation of flexion of the leg.  If the disability is 
noncompensable under the appropriate Diagnostic Code for the 
joint involved, a 10 percent rating will be for application 
for such major joint or group of minor joints affected by 
limitation of motion.  Id.  Limitation of motion needs to be 
objectively shown by findings such as swelling, muscle spasm, 
or painful motion.  Id.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints with occasional 
incapacitating exacerbations. Id.

Under Diagnostic Code 5260, a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees.  A 20 
percent evaluation is warranted when flexion is limited to 30 
degrees and a 30 percent evaluation is warranted when flexion 
is limited to 15 degrees.  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg." See VAOPGCPREC 9-2004 
(September 17, 2004).  Under Diagnostic Code 5261, a 10 
percent evaluation is for assignment when extension is 
limited to 10 degrees, a 20 percent evaluation is for 
assignment when extension is limited to 15 degrees and a 30 
percent evaluation is for assignment when extension is 
limited to 20 degrees.  

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257 for recurrent subluxation or lateral instability of 
the knee.  Under VAOPGCPREC 23-97, the veteran may be 
assigned separate ratings for arthritis with limitation of 
motion under Diagnostic Code 5260 or 5261 and for instability 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 
1997).  A knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and a maximum 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

An August 2003 VA examination report reflects occasional 
complaints of pain in the right knee.  Clinical examination 
of the right knee revealed no deformity, tenderness or 
effusion.  There was extension to 0 degrees and flexion to 
140 degrees.  There was no evidence of subluxation or 
ligament laxity.  The diagnosis was history of right knee 
injury with normal examination.  An undated handwritten 
notation on the examination report indicated the presence of 
degenerative joint disease of the right knee.

An October 2003 VA outpatient treatment note reflected 
chronic bilateral knee pain.  The veteran rated the pain as a 
9 on a scale of 10.  He described pain with squatting, 
ambulation, getting in and out of a car, and standing.  The 
veteran ambulated with an antalgic gait pattern.  There was 
tenderness to palpation over the area of the patellar tendon 
and pes anserine bursa.  The area was warm and slightly 
swollen.  Range of motion of the right knee revealed active 
flexion to 89 degrees and passive flexion to 116 degrees.  
There was extension to 0 degrees.  Varus and valgus tests 
were negative.  There was bilateral rectus femoris tightness 
and adductor tightness.  The assessment was probable pes 
anserine bursitis with the potential to develop patellar 
tendonitis.  There were also symptoms of osteoarthritis.

An October 2003 VA outpatient treatment record found no 
laxity or crepitus of the knees.  There was tenderness to 
palpation over the pes anserine bursa bilaterally, but no 
joint line tenderness medially or laterally.  The assessment 
was knee pain, anterior, most consistent with pes anserine 
bursitis; however, the physician noted the veteran had 
degenerative joint disease on x-ray.  A February 2004 VA 
outpatient treatment record reflected complaints of chronic 
knee pain.  Deep tendon reflexes and strength were found to 
be symmetrical.  There was positive crepitus but no evidence 
of laxity or effusion.  The physician described tenderness to 
palpation at the medial joint line and lateral joint line of 
the right knee.  The assessment was knee pain, degenerative 
joint disease on film, some locking and joint line 
tenderness.

The veteran underwent a VA examination in February 2004.  
During this examination he reported recent problems with the 
right knee and indicated a physical therapist explained he 
shifted his weight to the right knee.  The veteran treated 
with medication.  Clinical examination revealed the veteran 
favored the left knee on ambulation.  The right knee had 
fusiform deformity with tenderness on palpation and crepitus 
on movement.  There was extension to 0 degrees and flexion to 
80 degrees without pain.  With pain there was an additional 
10 degrees of flexion, but flexion ended at 90 degrees due to 
pain.  There was no subluxation or ligament laxity.  There 
was no evidence of weakness of the quadriceps muscles of 
either leg or evidence of atrophy.  The diagnosis was 
degenerative joint disease of the right knee.

An August 2004 VA outpatient treatment record reflected 
complaints of bilateral knee pain, right worse than left.  
The veteran reported the right knee pain did not subside in 
spite of physical therapy and medication.  The right leg had 
motion from 0 to 105 degrees.  On full flexion there was pain 
medially.  There was no obvious joint effusion and no lateral 
joint tenderness.  There was significant posterior medial 
line and joint line tenderness.  There was no varus or valgus 
laxity.  The assessment was medial meniscal tear of the right 
knee. 

The veteran underwent a VA examination in July 2005 to assess 
the severity of his knee disability.  During this examination 
the veteran complained of bilateral knee pain.  He used a 
cane because his left knee gave out on him.  He related that 
he felt the right knee problems were a result of shifting his 
weight.  Clinical examination revealed extension of the right 
knee to 0 degrees and flexion to 70 degrees.  When sitting at 
the end of the examination table, the veteran was able to 
flex the knee to 90 degrees.  There was no deterioration in 
range of motion after repetitive motion.  Tendon reflexes 
were 1+ and equal in the knees.  There was no muscular 
atrophy.  The diagnosis was degenerative arthritis of the 
right knee.  The examiner noted the symptoms were constant 
without any significant exacerbations.  The examiner further 
explained that although the veteran complained of increased 
limitation in motion with activity, such limitation was not 
demonstrated during the examination.  He indicated the knees 
had no effusion, heat or redness and no additional limitation 
of motion following repetitive use.  The examiner noted that 
while there were no definite flare ups, "there was 
additional limitation of activity with use when these are not 
unstable on testing."

Examining the evidence in light of the above rating criteria 
illustrates that an increased evaluation for the veteran's 
right knee is not warranted.  There is no evidence of flexion 
limited to 30 degrees to warrant an increased evaluation 
under Diagnostic Codes 5260.  Rather, the medical evidence of 
record reflects the right knee retains flexion ranging from 
70 to 140 degrees.   

The Board considered whether a separate evaluation was 
warranted under Diagnostic Codes 5257 or 5261; however, the 
medical records do not demonstrate that the veteran meets the 
criteria for a separate evaluation under either Diagnostic 
Codes.  Concerning an evaluation under Diagnostic Code 5261 
for limitation of extension of the right knee, the evidence 
clearly illustrates the veteran retains extension to 0 
degrees.  As the veteran has not demonstrated extension 
limited to 10 degrees, a separate rating under Diagnostic 
Code 5261 is not warranted.  Similarly, the records fail to 
reflect the veteran has recurrent subluxation or lateral 
instability of the right knee.  VA outpatient treatment 
records and VA examinations consistently found no evidence of 
subluxation, laxity or instability and all prior varus and 
valgus stress tests were normal.  Therefore, a separate 
evaluation under Diagnostic Code 5257 is not warranted.

The Board acknowledges that the veteran has repeatedly 
complained of pain and limitation of motion associated with 
his knee disabilities.  The record also reveals that the 
veteran has at various times taken medication to treat pain.  
However, the VA examinations tested the effects of repetitive 
motion and found that repeated motion, pain and fatigue did 
not result in any additional limitation of motion of the 
right knee.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 
5261; DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Code pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the knee to warrant a rating under Diagnostic Code 5256, no 
evidence of malunion or nonunion of the tibia and fibula to 
warrant a rating under Diagnostic Code 5262 for impairment of 
the tibia and fibula, no evidence of genu recurvatum 
(hyperextension) with weakness and insecurity in weight 
bearing to warrant a rating under Diagnostic Code 5263. See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  
Additionally, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, to warrant a rating under Diagnostic 
Code 5258, or removal of the semilunar cartilage, to warrant 
a rating under Diagnostic Code 5259. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5259.

In sum, while the veteran contends that the service-connected 
disability has increased in severity, as a layperson he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities. Compare Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  As such, 
the preponderance of the evidence is against the veteran's 
claim for increased evaluation for residuals of a right knee 
injury.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

For the period from April 18, 2003 until February 24, 2004, 
an evaluation in excess of 10 percent for residuals of a 
lumbar spine injury with degenerative disc disease is denied.

For the period from February 24, 2004 until January 31, 2005, 
an increased evaluation of 20 percent, but no higher, for 
residuals of a lumbar spine injury with degenerative disc 
disease is granted.

An evaluation in excess of 10 percent for residuals of a 
right knee injury with degenerative joint disease is denied.


REMAND

The veteran has specifically alleged the current degenerative 
disc disease of the cervical spine was caused by the service-
connected residuals of a lumbar spine injury with 
degenerative disc disease.  The July 2005 VA examination 
confirmed a diagnosis of degenerative cervical disc disease 
and the evidence reflects the veteran is in receipt of 
service connection for residuals of a lumbar spine injury 
with degenerative changes.  Therefore, the case turns upon 
whether or not there is a nexus.  As the July 2005 VA 
examination failed to provide an opinion as to the etiology 
of the degenerative cervical disc disease, the case must be 
remanded. 

Concerning the claim for an increased initial rating for 
residuals of a left knee injury, during the July 2005 VA 
examination, the veteran reported he used a cane as his left 
knee gave way; however, this examination failed to provide 
any clinical findings concerning subluxation or instability 
of the knee.  Therefore, another VA examination is in order. 
38 C.F.R. § 4.70

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board cannot proceed 
with the TDIU claim until there has been final adjudication 
of the veteran's service connection and increased evaluation 
claims.  Thus, adjudication of the TDIU claim will be held in 
abeyance pending further development and adjudication of the 
veteran's claims of entitlement to service connection for 
cervical spine condition and entitlement to an increased 
initial evaluation for residuals of a left knee injury with 
traumatic arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of the cervical spine.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of any cervical spine condition found, 
including the likelihood that it was 
medically caused by service or the 
service-connected residuals of a lumbar 
spine injury with degenerative changes.    

2.  Schedule the veteran for a VA 
examination of the left knee. All 
indicated tests, including range of 
motion testing and testing to determine 
whether there is any recurrent 
subluxation or lateral instability should 
be performed.  If recurrent subluxation 
or lateral instability is found, the 
examiner should state whether it is 
slight, moderate or severe. 

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO/AMC should readjudicate the 
issues of entitlement to service 
connection for a cervical spine condition 
and entitlement to an increased initial 
evaluation for residuals of a left knee 
injury with traumatic arthritis.  After 
this adjudication, the RO/AMC should 
readjudicate the veteran's claim for 
TDIU.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


